Citation Nr: 1733404	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for service-connected pleural effusion, right thorax, with recurrent empyema, chronic obstructive pulmonary disorder (COPD), emphysema, right lower lobe bronchiectasis, status-post right robotic total lung decortication for right bronchogenic cyst now with persistent right thoracic neuropathic pain (lung disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in April 2015.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

Generally, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  As noted in the April 2015 Board remand, however, the Veteran has specifically limited his appeal to the issue of service connection for PTSD, and the issue of service connection for bipolar disorder and major depressive disorder are not before the Board.

Additionally, the lung disability is characterized as noted on the front page as a September 2016 VA examiner noted that the Veteran's pleural effusion, right thorax, with recurrent empyema had progressed to COPD as part of emphysema, right lower lobe bronchiectasis, status-post right robotic total lung decortication for right bronchogenic cyst now with persistent right thoracic neuropathic pain.  Thus, these respiratory disorders are part and parcel of the service-connected disorder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the lung disability to obtain current VA treatment records and an examination in accordance with the prior Board remand.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2).  

In an April 2015 remand, the Board requested that the examination include pulmonary function testing (PFTs).  Here, a September 2016 VA examination was conducted.  Although the September 2016 VA examiner referenced PFTs, these were conducted in February 2015.  No current PFTs were conducted.  Additionally, the September 2016 VA examiner referenced August 2015 and May 2016 VA respiratory treatment records that are not associated with the claims file.  PFTs must be conducted and recent VA treatment records must be obtained on remand.

Remand is required regarding the issue of entitlement to service connection for PTSD, for clarification and an addendum opinion.  The Veteran has indicated that he developed a psychiatric disorder after being confronted by protestors (while trapped in a jeep for two hours) while assigned to a military base in Germany in the fall of 1983.  The Joint Service Records Research Center (JSSRC) initially stated that they were unable to document that "the 25th US FAD was a valid unit in Germany."  Thereafter, JSRRC stated that they were unable to locate any unit records pertaining to 25th US Army Artillery Detachment for the calendar year 1983.  Nevertheless, the Veteran's personnel records clearly reflect that he was assigned to Germany from October 1981 to July 1984 with the 25th USAFAD and that the 25th USAFAD was associated with the 552d USA Artillery group at this time.  Further, it also appears that at least some of the time the Veteran served with a unit in Barme, Germany, in addition to the noted Bremen, Germany.  A cursory search of public records also indicates that protests at various United States Army bases did occur in Germany in 1983.  Thus, the RO should attempt to find the location of the Veteran's group and unit during his time in Germany.  Further, the Veteran should be asked to identify the name or location of the military installation where the alleged incident concerning the protestors occurred.  The Board observes that focusing only on the Veteran's unit of assignment may not be sufficient in this case.  Finally, an addendum opinion should be obtained thereafter.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be contacted and asked to identify the name and location of the military facility where his alleged PTSD stressor in the fall of 1983 occurred.  Advise the Veteran that he can submit alternate evidence to support his claim for service connection for PTSD and to corroborate alleged in-service stressors, including statements from statements from individuals who served with him and may have witnessed the events he identifies as his stressors ("buddy" certificates or affidavits), letters written during service, and statements from individuals including friends and family members to whom he may have confided these events or who may have observed his reaction to them either during his active service or immediately following his discharge from active service.

2.  After completing the above action, contact the JSRRC or any other appropriate entity to attempt to verify the Veteran's claimed stressor of being confronted with protestors while assigned to a military base in Germany in the fall of 1983.  Also obtain the locations of the 25th United States Army Artillery Detachment and the 552d Unites States Army Artillery Group from October 1981 to July 1984.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after April 16, 2015, to include the August 2015 and May 2016 VA records referenced in the September 2016 VA respiratory conditions examination.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with a VA psychiatric examination to determine the etiology of his PTSD.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events and the Veteran's post-service medical and psychiatric history.  A thorough support explanation must be provided for each opinion.

First, if the stressor is verified, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the PTSD is related to the stressor.  

Second, if the stressor is not verified, the examiner is also requested to address whether PTSD is etiologically related to the claimed in-service stressor, if it is presumed to have occurred as the Veteran described.

6.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to ascertain the current severity and manifestations of his service-connected lung disability.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including PFTs.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the lung disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  The examiner is notified that the Veteran's lung disability encompasses pleural effusion, right thorax, with recurrent empyema, COPD, emphysema, right lower lobe bronchiectasis, status-post right robotic total lung decortication for right bronchogenic cyst now with persistent right thoracic neuropathic pain.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

